Citation Nr: 1412049	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  05-07 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, claimed as anxiety disorder.  

2.  Entitlement to service connection for a bilateral leg disability.  

(The issue of entitlement to service connection for a back disability is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2012 rating decision, the RO denied the claim to reopen for entitlement to service connection for an acquired psychiatric disability as well as the issue of entitlement to service connection for a bilateral leg disability.  In November 2012, the Veteran, through his representative, filed a notice of disagreement to this decision.  Thus, the Veteran has expressed a desire to appeal these issues pursuant to 38 C.F.R. § 20.201.  However, the RO has not issued a statement of the case with respect to these issues.  The United States Court of Appeals for Veterans Claims has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the RO to issue a statement of the case, and to provide the veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the RO should issue a statement of the case with respect to these issues.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action pursuant to 38 C.F.R. § 19.26 (2013), to include furnishing the Veteran and his representative with an appropriate statement of the case with respect to the issues of whether new and material has been received to reopen a claim of service connection for an acquired psychiatric disability and entitlement to service connection for a bilateral leg disability.  The Veteran and his representative should be advised of need to file a timely substantive appeal if the Veteran desires to complete an appeal as to these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


